UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2321


ERIC E. MILLER,

                    Plaintiff - Appellant,

             v.

STATE OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00610-HEH)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Eric E. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric E. Miller seeks to appeal the district court’s order dismissing his civil

complaint without prejudice. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). The order Miller seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 393, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            DISMISSED




                                           2